Citation Nr: 0401277	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  01-00 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to April 1, 1994, 
for the grant of service connection for chronic fatigue 
syndrome (CFS).  

2.  The propriety of an initial 60 percent evaluation for 
service-connected CFS.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
RO, which granted a claim of service connection for CFS, 
effective from April 1, 1994.  The veteran expressed 
disagreement with both the initial 40 percent evaluation 
assigned, and the April 1, 1994 effective date of the grant 
of service connection for CFS.  Accordingly, the matter on 
appeal was expanded to include both issues.  See Statement of 
the Case dated in October 2000.  A July 2002 rating decision 
of the RO assigned an increased 60 percent evaluation for 
service-connected CFS, effective from April 1, 1994.  That 
rating decision also granted a claim of entitlement to a 
total rating for compensation purposes based on 
unemployability due to service-connected disability (TDIU), 
effective from October 25, 1994.  

The veteran's appeal of the RO rating decision was initiated 
following an original award.  Consequently, the rating issue 
on appeal is not the result of a claim for "increased" 
entitlement, rather one involving the propriety of the 
original evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran's sworn testimony was obtained before the 
undersigned Veterans' Law Judge on June 23, 2003, at a Board 
hearing conducted in Washington, D.C.  A transcript of that 
hearing is of record.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if and when further action is required on her 
part.  


FINDINGS OF FACT

1.  VCAA does not apply to the claim of entitlement to an 
earlier effective date for the grant of service connection 
for chronic fatigue syndrome, the only claim adjudicated on 
the merits herein; as to this claim, VCAA was met anyway, as 
the RO notified the veteran of the evidence and information 
needed to substantiate the claim, obtained all relevant and 
available evidence identified by the veteran, and completed 
all appropriate development, all in an effort to assist in 
substantiating it.  

2.  The veteran's original claim of service connection for 
chronic fatigue syndrome was received at the RO on April 1, 
1994.  

3.  No formal or informal claims of service connection for 
chronic fatigue syndrome are of record prior to April 1, 
1994.  


CONCLUSION OF LAW

The criteria for an effective date, earlier than April 1, 
1994, for the grant of service connection for chronic fatigue 
syndrome, are not met.  38 U.S.C.A. §§ 5107A, 5110 (West 
2002); 38 C.F.R. § 3.400(b)(2) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Caselaw indicates that VCAA does not apply as to the one 
claim adjudicated on the merits herein-the claim of 
entitlement to an effective date earlier than April 1, 1994 
for the grant of service connection for chronic fatigue 
syndrome.  That is, VA caselaw holds that where the law, as 
mandated by statute, and not the evidence, is dispositive of 
a particular claim, the VCAA does not apply.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); see also, Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994) (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).  In the instant case as to the issue 
addressed on appeal, 38 C.F.R.§ 3.400(b)(1)(ii) (2003) 
controls the outcome of the effective date for the grant of 
service connection: even though the veteran has provided 
medical records of a diagnosis of CFS prior to April 1, 1994, 
an effective date prior to the receipt of her April 1, 1994 
claim can not be granted in this case, under VA law and 
regulation, since no VA treatment records show a diagnosis 
prior to April 1, 1994, and the private treatment records-
while dated prior to April 1, 1994, were not received at the 
RO prior to April 1, 1994, as is required at 
38 C.F.R.§ 3.157(b)(2).   

In the present case, all identified VA treatment records were 
obtained and are of record, and no prior claim, formal or 
informal, is of record.  Additionally, private treatment 
records would provide no basis for an earlier effective date 
prior to the April 1, 1994, as the record clearly shows while 
some of the private treatment records are dated prior to 
April 1, 1994, VA regulations require that the effective date 
of an informal claim based on private treatment records is 
the date of the RO's receipt of such records.  See 
38 C.F.R.§ 3.157(b)(2).  In this case, the VA claims file 
clearly documents that no VA or private treatment evidence 
was received prior to April 1, 1994.  Accordingly, under VA 
law and regulations, there is no basis for an effective date 
prior to the April 1, 1994 date of claim.  Additionally, 
38 C.F.R. § 3.400(b)(2) regards earlier effective dates for 
claims of pension, not claims of service connection.  The 
arguments of the appellant are without basis in VA 
regulation.  

Moreover, VCAA has been met with regard to this claim.  All 
identified VA treatment records have been obtained, and the 
veteran has repeatedly indicated that treatment prior to 
April 1, 1994 was limited to either in-service care or post-
service private care, the records of which, as indicated 
above, were received after April 1, 1994.  The Board again 
emphasizes that VA obtained all known or identified VA 
treatment records, including VA treatment records dated 
within one year prior to April 1, 1994.  No such records 
exist.  

Given the above, additional VCAA notice or development would 
serve no useful purpose, and it appears that VA has done 
everything reasonably possible to notify and assist the 
veteran-further delay of the appellate review of this one 
issue adjudicated on the merits would serve no useful 
purpose.  Accordingly, in the circumstances of this case, 
additional VCAA efforts are not appropriate, given the narrow 
issue adjudicated on the merits herein.  Soyini, 1 Vet. App. 
540, 546 (1991).  

Finally, during the drafting of the VCAA, Congress observed 
that it is important to balance the duty to assist:  

...against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller).  

VCAA is not applicable to the claim adjudicated on the merits 
herein.  Mason v. Principi, 16 Vet. App. 129 (2002); see also 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  

II.  Analysis-Earlier Effective Dates for Service Connection

The effective date for an award of direct service connection 
is the day following separation from active service, or the 
date entitlement arose, if a claim is received within one (1) 
year after separation from service; otherwise, the effective 
date is the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2003) 
(Emphasis added).  

Additionally, once a formal claim to reopen has been allowed, 
receipt of one of the following will be accepted as an 
informal claim, if received within one year prior to the 
receipt of the formal claim: (1) the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of the claim, and (2), the date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished by or in behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157(b)(1)(2).  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established, or when a formal claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. § 
3.157(b).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought. 38 C.F.R. § 3.155(a).  

In the present case on appeal, the veteran filed no claim of 
service connection, or any other VA benefit, within one year 
of her June 30, 1972 separation from service, or prior to 
April 1, 1994.  The veteran's original claim of service 
connection for chronic fatigue syndrome was received on April 
1, 1994.  No prior claims are of record.  The veteran's VA 
claims file documents this fact.  Accordingly, July 1, 1972, 
the date following the veteran's discharge from service 
cannot provide a basis for an earlier effective date for the 
grant of service connection for CFS.  As to this aspect, the 
pertinent facts are not in dispute, and it is the law, not 
the evidence, which governs the outcome in this regard.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board's review of the claims folder reveals no informal 
claim, no VA treatment, and no communication from the veteran 
or his representative at any time prior to April 1, 1994 that 
may be construed as an informal claim for service connection 
for CFS, within one year of April 1, 1994.  38 C.F.R. 
§§ 3.155(a), 3.157(b).  The formal claim was received on 
April 1, 1994, the effective date given for the grant of 
service connection for CFS.  All VA treatment records dated 
within one year prior to April 1, 1994 were requested at the 
RO, but there were none.  Rather, private treatment records 
show no treatment at any VA facility during this time.  The 
private treatment records on file, including those dated 
prior to April 1, 1994, provide no basis for an effective 
date prior to April 1, 1994 for the grant of service 
connection for CFS.  See 38 C.F.R. § 3.157(b).  That is, 38 
C.F.R. § 3.400(b)(2) mandates the outcome in this case.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board notes the veteran's argument that had she known 
that disability compensation was available under the VA 
benefits program, she would have filed a claim earlier than 
April 1, 1994.  However, by application of the above VA 
regulation, there is no basis for an effective date on the 
basis of a lack of knowledge of VA benefits or VA laws and 
regulations.  The Court has dismissed such an argument, 
emphasizing that a claim, formal or implied, must be 
submitted prior to any VA entitlement to benefits.  See 
Isenbart v. Brown, 7 Vet. App. 537 (1995); Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Similarly, the Board notes the veteran's argument that 
38 C.F.R. § 3.400 (b)(1)(ii)(B) should apply to the instant 
claim on appeal, so as to provide a basis for an effective 
date prior to April 1, 1994 for the grant of service 
connection for CFS.  However, that subsection regards claims 
for disability pension, not claims of service connection, and 
it is an exception to the general rule, which clearly does 
apply in this case.  That is, 38 C.F.R. § 3.400(b)(2) 
controls the instant claim adjudicated on the merits herein, 
which is applicable to claims of direct service connection, 
or claims of service connection based on a presumption at 
38 C.F.R. § 3.309, and directs that unless a claim of service 
connection is filed within one year of separation from 
service, the effective date of the grant of service 
connection is the date of receipt of the claim, or date 
entitlement arose, whichever is later.  (Emphasis added).  In 
the instant case, while private treatment records show a 
diagnosis of CFS prior to April 1, 1994, these records were 
not received until after the RO's receipt of the April 1, 
1994 claim.  Accordingly, while theoretical entitlement may 
have arose prior to April 1, 1994, the effective date of the 
grant of service connection must be the date of receipt of 
the April 1, 1994 claim.  38 C.F.R. § 3.400(b)(2).  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claim adjudicated 
on the merits herein, as set forth above, and, therefore, 
reasonable doubt is not for application.  The claim of 
entitlement to an earlier effective date for the grant of 
service connection for CFS, prior to April 1, 1994, is 
denied.  The earliest possible effective date for service 
connection for CFS is the date of the April 1, 1994 claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The claim 
must be denied under the rule of Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

The claim of entitlement to an effective date prior to April 
1, 1994 for the grant of service connection for chronic 
fatigue syndrome, is denied.  




REMAND

There was a significant change in the law during the pendency 
of this appeal, of which the veteran has been provided no 
notice.  On November 9, 2000, President Clinton signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not "well grounded."  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

A review of the claims folder reveals that, as to the claims 
not adjudicated on the merits herein, the veteran has been 
provided inadequate notice of VCAA.  With regard to the 
provisions of 38 C.F.R. § 3.159 (2003), the veteran was not 
specifically advised what information and medical or lay 
evidence, not previously submitted, is necessary to 
substantiate her assertions and remaining claim on appeal, 
with notice as to what evidence, if any, the veteran is 
expected to obtain and submit, and what evidence VA will 
retrieve.  Accordingly, due notice of VCAA must be provided, 
as interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).  See also, Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. May 
1, 2003), (holding that 38 C.F.R. § 19.9(a)(2)(ii) (2002) was 
inconsistent with the provisions of 38 U.S.C.A. § 5103(a) and 
(b) (West 2002) because it afforded a veteran less than one 
year for the receipt of additional evidence).  As such, a 
remand in this case is required to afford the veteran VCAA 
notice, and a full time period in which to submit evidence in 
support of her claim.  

The Board additionally notes that all prior VA chronic 
fatigue syndrome examinations have focused on the etiology of 
present symptomatology, with little clinical information as 
to the severity of CFS symptomatology, which is the issue 
presently on appeal.  Additionally, the veteran was last 
examined at VA in July 1999-more than four and a half years 
ago, at which time the etiology of the disorder was the 
overwhelming focus of the examination.  VCAA requires a more 
comprehensive VA examination of the veteran's service-
connected CFS, which identifies related symptomatology and 
includes a description of the severity of related 
symptomatology.  Significantly, while the veteran testified 
in June 2003 that she is "100 percent" disabled, the 
objective, medical evidence of record shows rather limited 
symptoms, albeit with occasional incapacitating 
exacerbations, yet to be quantified on VA examination.  See 
December 2, 1992 private initial history and physical exam 
(P. R. Cheney, M.D.).  Most significantly, the Board notes 
Dr. Cheney's May 26, 1993 Neuropsychological Evaluation 
report, which notes "average range" of higher-level 
thinking and problem solving ability, no sequencing error in 
visual motor or paper-and-pencil testing, and an overall 
performance which was thought to be within the "mildly to 
moderately impaired range."  The VA examination of July 1999 
made no note of these significant findings, and failed to 
resolve the issue at hand: the severity of the veteran's 
service-connected CFS.  

38 § C.F.R. § 4.2 states that "[i]t is the responsibility of 
the rating specialist to interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present."  
Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment."  In addition, 38 C.F.R. § 4.13 
provides: "When any change in evaluation is to be made, the 
rating agency should assure itself that there has been an 
actual change in the conditions, for better or worse, and not 
merely a difference in thoroughness of the examination or in 
use of descriptive terms."  The veteran should be afforded a 
comprehensive VA examination, which answers the questions 
presented by the assertions and clinical evidence on file, 
and meets the obligations under VCAA.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the veteran and 
her representative and provide written 
notice of the provisions of VCAA which 
are applicable to the claim on appeal.  
Specifically, the veteran should be 
advised to identify any additional VA 
treatment records-if not already on 
file, as well as any and all private 
medical treatment records, dated from 
April 1, 1994 to the present.  The 
veteran should be advised that VA will 
obtain copies of records she identifies, 
but that authorizations might be needed 
in regards to any private treatment 
records.  Additionally, only medical 
evidence is requested in this regard.  
The veteran should be provided an 
adequate time in which to respond to the 
VCAA notice.  The veteran must be advised 
that records dated prior to April 1, 1994 
are not pertinent under VA law and 
regulations.  

2.  Thereafter, the RO should obtain 
copies of any additional VA or private 
records dated from April 1, 1994 to the 
present-if not already of record, as 
identified by the veteran.  As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records.

3.  Thereafter, the veteran should be 
scheduled for a comprehensive VA chronic 
fatigue syndrome examination, in order to 
determine the severity of her service-
connected symptomatology, apart from 
symptoms of non-service-connected 
disability.  These symptoms should be 
listed and described with detailed 
reference to the criteria at Diagnostic 
Code 6354.  All indicated studies should 
be conducted, including neuropsychiatric 
testing if deemed appropriate by the 
examiner.  The examiner should obtain a 
history regarding subjective 
symptomatology, but the report should 
include reference to the documented, 
objective clinical history, specifically 
to include the December 2, 1992 initial 
history and physical exam and May 26, 
1993 neuropsychological evaluation 
reports of Dr. Cheney.  The claims folder 
must be made available to the examiner 
for use in the study of the case, and the 
VA examination report must reflect a 
review of the VA claims folder, as well 
as the documented clinical history 
contained therein.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied. 

5.  Thereafter, the RO should 
readjudicate the veteran's claim 
disputing the propriety of the initial 
60 percent evaluation for service-
connected chronic fatigue syndrome.  The 
RO should review the entire record, 
specifically addressing whether 
"staged" ratings are appropriate.  
Fenderson, supra.  If any benefit remains 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered must be reviewed 
and cited in the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



